ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on October 21, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 16/169,323 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the corresponding obviousness-type double patenting rejection has been withdrawn.

Allowable Subject Matter
All pending claims – Claims 1 - 7, 10 - 15, 17, and 19 - 25 – are allowed.
The following is an examiner’s statement of reasons for allowance: as indicated above, the filing of a terminal disclaimer on October 21, 2020 is sufficient to overcome the outstanding obviousness-type double patent rejection of Claims 1, 2, 4, and 21 in view of U.S. Application No. 16/169,323.  
g) values in the instantly claimed ranges.  The remaining art of record provides no teaching or guidance which would lead a person of skill in the art to modify Hager et al. in the manner necessary to arrive at the instantly claimed invention.  The instant claims are thus neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768